Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The following action is in response to the amendments received on 7/26/2022 in which:
Claims 1-3, 6-11, 14-19 were amended.
No claims were added/cancelled.
Claims 1-20 are pending.
Claims 1, 9, 17 are independent claims.


Note Regarding Prior Art

Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Note Regarding AIA  Status

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 9, 10, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by James Troy et al (US Pg Pub No. 2018/0011620; Published: 01/11/2018)(hereinafter: Troy).

Claim 1:
As per independent claim 1, Troy discloses a method for visualizing a building model, comprising: 
retrieving a global identifier associated with a digital representation of a first building asset from a digital representation representing at least a portion of a building [[0036] , FIG. 2 shows a top view profile of an aircraft having a 2-D layout 34a of hyperlink symbology 38 superimposed thereon. Each instance of hyperlink symbology 38 corresponds to a respective hyperlink embedded in the web page. In this example, some of the hyperlink symbols 38 appearing in FIG. 2 include the name of a respective part or location in the aircraft, including the following: [FLIGHT DECK], [GALLEY], [DOOR1L], [DOOR1R], [FIRST CLASS], [DOOR2L], [DOOR2R], [DOOR3L], [DOOR3R], [COACH], [DOOR4L] and [DOOR4R]. functionally, the model of a plane acts in the same manner as a building model.
wherein the digital representation of the building asset and the digital representation of the building are associated with a first file format having a first file extension [[0036] , FIG. 2 shows a top view profile of an aircraft having a 2-D layout 34a of hyperlink symbology 38 superimposed thereon. Each instance of hyperlink symbology 38 corresponds to a respective hyperlink embedded in the web page. In this example, some of the hyperlink symbols 38 appearing in FIG. 2 include the name of a respective part or location in the aircraft, including the following: [FLIGHT DECK], [GALLEY], [DOOR1L], [DOOR1R], [FIRST CLASS], [DOOR2L], [DOOR2R], [DOOR3L], [DOOR3R], [COACH], [DOOR4L] and [DOOR4R]. Any one of these hyperlinks can be selected by placing a mouse cursor over the corresponding symbology and clicking, which action enables a user to select the viewpoint of a 3-D visualization of an interior portion of the aircraft to be displayed in a different window, such as is shown in FIG. 3] first digital representation is shown in a 2D format. 
querying one or more databases of a plurality of graphical representations of building assets from a plurality of building models using the retrieved global identifier to identify a first graphical representation of the plurality of graphical representations, from a first model of the plurality of building models, corresponding to the first building asset, wherein the querying comprises ingesting the global identifier retrieved from the digital representation and using the global identifier to identify the first graphical representation, the plurality of graphical representations of the building assets from the plurality of building models stored in the one or more databases having a second file format having a second file extension different than the digital representation [[0037-0038] In response to user selection of a 3-D viewpoint, a command message is generated in hypertext. The hypertext message comprises a string of data expressed in hypertext. The data in the string comprises first data specifying a position of a virtual camera associated with the selected portion of the web page and second data specifying an orientation of the virtual camera. Optionally, the data in the string may further comprise third data specifying a field-of-view of the virtual camera. The command message is then transferred from the web browser process of the 2-D application to the web server process of the 3-D application. In response to receipt of the command message, the web server process instructs the 3-D visualization process to retrieve data and display at least a portion of the 3-D model of the object in a second window with a viewpoint characterized by the virtual camera location specified in the command message. [0064] 3d application hosted by server, assets stored in a storage device (database)] second format corresponding to the 3d application. Based on the first identifier, a second view (in second format) is retrieved from database (based on hypertext identifier) 
retrieving the determined first graphical representation of the first building asset from the one or more databases [[0037-0038] 3d asset retrieved from 3d application hosted by server. [0064] 3d application is queried to retrieve the selected asset.]
rendering the retrieved first graphical representation on a display device [[0036, 0048] Any one of these hyperlinks can be selected by placing a mouse cursor over the corresponding symbology and clicking, which action enables a user to select the viewpoint of a 3-D visualization of an interior portion of the aircraft to be displayed in a different window, such as is shown in FIG. 3].

 Claim 2:
As per claim 2, which depends on Claim 1, Troy discloses wherein the first building asset includes at least one of a space or a piece of equipment associated with the portion of the building [[0036, 0040-0041] engines are equipment associated with portion of building, [FLIGHT DECK], [GALLEY], [DOOR1L], [DOOR1R], [FIRST CLASS], [DOOR2L], [DOOR2R], [DOOR3L], [DOOR3R], [COACH], [DOOR4L] and [DOOR4R] are examples of assets or spaces associated with a portion of the building (plane)].

Claim 8:
As per claim 8, which depends on Claim 1, Troy discloses wherein the first graphical representation of the asset includes at least one image of the asset [[0056] This command data string changes the virtual camera location and tells the 3-D application to process the update. The command is displayed to the user in the 2-D application using the text: “[FLIGHT DECK]”—which is the hypertext link. This link can be any text or image that the developer decides is appropriate for the application the developer is creating].

Claim 9:
As per independent claim 9, it recites one or more non-transitory computer-readable storage media having instructions stored thereon that, when executed by one or more processors, cause the one or more processor to perform the method of claim 1, therefore it is rejected under the same rationale as claim 1.

Claim 10:
	As per claim 10, it is rejected under the same rationale as claim 2.

Claim 16:
	As per claim 16, it is rejected under the same rationale as claim 8.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4, 7, 12, 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Troy in view of Albert Holaso (US PG Pub No 2019/0384242; Published: 12/19/2019)(hereinafter: Holaso).

Claim 4:
As per claim 4, which depends on Claim 1, Troy failed to specifically disclose wherein the building model includes a graph data structure.
Holaso, in the same field of building model visualizations discloses this limitation in that [[0035] element 40 shows a graph, [0041] display types include charts, graphs, image states].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the visualization teachings of Troy to include a graph data structure as disclosed by Holaso. The motivation for doing so would have been to provide various types of visualizations in order to provide to end users as much data about building functions for ease of monitoring and maintenance.

Claim 7:
As per claim 7, which depends on Claim 1, Troy failed to specifically disclose wherein rending the first graphical representation includes displaying the first graphical representation in an interface of a building management system (BMS).
 Holaso, in the same field of building model visualizations discloses this limitation in that [[0022-0023] User interface of a building automation software, [0026] dashboard of building controls].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the visualization teachings of Troy to display the first graphical representation in an interface of a building management system (BMS) as disclosed by Holaso. The motivation for doing so would have been to provide various types of visualizations of building specific assets in order to provide to end users as much data about building functions for ease of monitoring and maintenance.

Claim 12:
	As per claim 12, it is rejected under the same rationale as claim 4.

Claim 15:
	As per claim 15, it is rejected under the same rationale as claim 7.


	Claim(s) 3, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Troy in view of Gary Rohrabaugh et al (US PG Pub No. 2002/0091738; Published: 07/11/2002)(hereinafter: Rohrabaugh).

Claim 3:
As per claim 3, which depends on Claim 1, Troy failed to specifically disclose wherein the first graphical representation of the asset is associated with a simple vector format (SVF) file.
Rohrabaugh, in the same field of displaying graphical user interfaces discloses this limitation in that [[0038] the client side viewer takes advantage of the power of SVF (simple vector format SVF) file, to describe almost any web content. SVF used in CAD, accommodates graphical functions].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the graphical representation display teachings of Troy to display the graphical representation of the asset as a simple vector format (SVF) file as disclosed by Rohrabaugh. The motivation for doing so would have been to use a more efficient size file since SVF files result in reducing target file size by 20 to 80 percent (0041).

Claim 11:
As per claim 11, which depends on claim 9, Troy discloses wherein the digital representation of the building asset and the digital representation of the building is associated with a first file extension [[0011] first 2d representation of building in a first format presented in a webpage] the plurality of graphical representations of the building assets from the plurality of building models stored in the one or more databases [[0037-0038] 3d representations of building assets stored in a server storage (database)] is associated with a second file extension different than the first file extension [[0043] 3d visualization associated with file 3d model file extensions, eg CAD model], and 
Troy failed to specifically disclose wherein the first graphical representation of the asset is associated with a simple vector format (SVF) file.
Rohrabaugh, in the same field of displaying graphical user interfaces discloses this limitation in that [[0038] the client side viewer takes advantage of the power of SVF (simple vector format SVF) file, to describe almost any web content. SVF used in CAD, accommodates graphical functions].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the graphical representation display teachings of Troy to display the graphical representation of the asset as a simple vector format (SVF) file as disclosed by Rohrabaugh. The motivation for doing so would have been to use a more efficient size file since SVF files result in reducing target file size by 20 to 80 percent (0041).


Claim(s) 5-6, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Troy in view of Ashok Sridharan et al (US PG Pub No. 2017/0115642; Published: 04/27/2017)(hereinafter: Sridharan).

Claim 5:
As per claim 5, which depends on Claim 1, Troy failed to specifically disclose wherein the building model includes a building information management (BIM) model.
Sirdharan, in the same field of building equipment visualization discloses this limitation in that [[0030-0032] building automation system with an integrated BIM, BAS configured to control, monitor, and manage equipment in or around a building, BIM represents building components as objects].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the management system of Troy to include a BIM model as disclosed by Sridharan. The motivation for doing so would have been to seamlessly integrate Troy’s visualizations with a building information model (BIM), in order to generate more detailed and accurate user interfaces (0003).

Claim 6:
As per claim 6, which depends on Claim 1, Troy discloses retrieving a 3D representation of the selected asset but failed to specifically disclose wherein the first graphical representation of the first building asset is a three-dimensional representation.
Sirdharan, in the same field of building equipment visualization discloses this limitation in that [[0033-0034] The BAS-BIM viewer uses the geometric and location information from the BIM to generate 3D representations of physical components and building spaces.].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the management system of Troy to include 3D model of the graphical representation as disclosed by Sridharan. The motivation for doing so would have been to allow users a higher degree of interactivity.

Claim 13:
	As per claim 13, it is rejected under the same rationale as claim 5.

Claim 14:
	As per claim 14, it is rejected under the same rationale as claim 6.

Claim(s) 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Troy in view of Tom Segev et al (US PG Pub No. 2021/0073449; Filed: 09/04/2020; (hereinafter: Segev).

Claim 17:
As per independent claim 17, Troy discloses a system for visualizing a building model, comprising a processing circuit including a processor and memory, the memory having instructions stored theron that, when executed by the processor, cause the processing circuit to: 
receive or generate a first representation of a first building asset and storing a global identifier representing the first building asset [[0036] , FIG. 2 shows a top view profile of an aircraft having a 2-D layout 34a of hyperlink symbology 38 superimposed thereon. Each instance of hyperlink symbology 38 corresponds to a respective hyperlink embedded in the web page. In this example, some of the hyperlink symbols 38 appearing in FIG. 2 include the name of a respective part or location in the aircraft, including the following: [FLIGHT DECK], [GALLEY], [DOOR1L], [DOOR1R], [FIRST CLASS], [DOOR2L], [DOOR2R], [DOOR3L], [DOOR3R], [COACH], [DOOR4L] and [DOOR4R]. functionally, the model of a plane acts in the same manner as a building model. 
receive or generate an object [digital twin] representing the at least a portion of the building in a second file format, the digital twin comprising a second representation of the first building asset and storing the global identifier representing the first building asset[ [0056] This command data string changes the virtual camera location and tells the 3-D application to process the update. The command is displayed to the user in the 2-D application using the text: “[FLIGHT DECK]”—which is the hypertext link. This link can be any text or image that the developer decides is appropriate for the application the developer is creating]. The link (which can be an image) represents a portion of the building in a second file format. The second representation is a 3d model of the selected asset. The 3d model identified via the global identifier in the first representation.  See [0037-0038]. 
retrieve the global identifier from at least one of the [BIM or the digital twin] [[0036], fig 2, selecting the global identifier from the first model];
query one or more databases of a plurality of graphical representations of building assets from a plurality of building models using the retrieved global identifier to identify a first graphical representation of the plurality of graphical representations, from a first model of the plurality of building models, corresponding to the first building asset, wherein the querying comprises ingesting the global identifier retrieved from the at least one of the BIM or the digital twin and using the global identifier to identify the first graphical representation, the plurality of graphical representations of the building assets from the plurality of building models stored in the one or more databases having a third file format different than the object [BIM and the digital twin]; In response to user selection of a 3-D viewpoint, a command message is generated in hypertext. The hypertext message comprises a string of data expressed in hypertext. The data in the string comprises first data specifying a position of a virtual camera associated with the selected portion of the web page and second data specifying an orientation of the virtual camera. Optionally, the data in the string may further comprise third data specifying a field-of-view of the virtual camera. The command message is then transferred from the web browser process of the 2-D application to the web server process of the 3-D application. In response to receipt of the command message, the web server process instructs the 3-D visualization process to retrieve data and display at least a portion of the 3-D model of the object in a second window with a viewpoint characterized by the virtual camera location specified in the command message. [0064] 3d application hosted by server, assets stored in a storage device (database)] second format corresponding to the 3d application. Based on the first identifier, a second view (in second format) is retrieved from database (based on hypertext identifier) 
retrieve the determined first graphical representation of the first building asset from the one or more databases [[0037-0038] 3d asset retrieved from 3d application hosted by server. [0064] 3d application is queried to retrieve the selected asset.]and 
render the retrieved first graphical representation on a display device [[0036, 0048] Any one of these hyperlinks can be selected by placing a mouse cursor over the corresponding symbology and clicking, which action enables a user to select the viewpoint of a 3-D visualization of an interior portion of the aircraft to be displayed in a different window, such as is shown in FIG. 3].
Troy discloses a first model and selecting portions of the first model to render a detailed portion in a different format. Troy failed to specifically disclose a building information model (BIM) of at least a portion of a building in a first file format, the building information model and a digital twin representing the at least a portion of the building.
Segev, in the same field of visualizing buildings discloses these limitations in that [[0122] these representations may be in the form of symbols as is the case with formats such as CAD or parametric objects or digital representations of real life objects as is the case with a Building Information Model (BIM) file which may contain BIM objects. BIM files may be used to generate and manage digital representations of physical and functional characteristics of places, buildings and objects…A BIM object may be described as a “digital twin” or digital equivalent of real world objects, architectural features and equipment. For example, a BIM object may contain a description, dimension, BIM family classification, model number, a 2D floor plan symbol and a 3D image].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the 2d and 3d representations of Troy to display a building information model (BIM) of at least a portion of a building in a first file format, the building information model and a digital twin representing the at least a portion of the building as disclosed by Segev. The motivation for doing so would have been to provide visualization data that gives the object a recognizable appearance and behavioral data, which enable the object's position to be determined or to behave in exactly the same way as the product itself, for example in a simulation[0122].

Claim 18:
As per claim 18, which depends on Claim 17, Troy and Segev disclose wherein the first building asset includes at least one of a space or a piece of equipment associated with the portion of the building. Troy, [[0036, 0040-0041] engines are equipment associated with portion of building, [FLIGHT DECK], [GALLEY], [DOOR1L], [DOOR1R], [FIRST CLASS], [DOOR2L], [DOOR2R], [DOOR3L], [DOOR3R], [COACH], [DOOR4L] and [DOOR4R] are examples of assets or spaces associated with a portion of the building (plane)].


	Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Troy and Segev in view of Rohrabaugh.

Claim 19:
As per claim 19, which depends on claim 17, Troy and Segev disclose wherein the BIM is associated with a first file extension [[0011] first 2d representation of building in a first format presented in a webpage]. The digital twin is associated with a second file extension [0036-0037, the representation of the assets are associated with 3d data stored in a server] the plurality of graphical representations of the building assets from the plurality of building models stored in the one or more databases is associated with third filed extension [[0037-0038] 3d representations of building assets stored in a server storage (database), [0043] 3d representations include cad models] 
Troy and Segev failed to specifically disclose wherein the first graphical representation of the asset is associated with a simple vector format (SVF) file.
Rohrabaugh, in the same field of displaying graphical user interfaces discloses this limitation in that [[0038] the client side viewer takes advantage of the power of SVF (simple vector format SVF) file, to describe almost any web content. SVF used in CAD, accommodates graphical functions].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the graphical representation display teachings of Troy to display the graphical representation of the asset as a simple vector format (SVF) file as disclosed by Rohrabaugh. The motivation for doing so would have been to use a more efficient size file since SVF files result in reducing target file size by 20 to 80 percent (0041).


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Troy and Segev in view of Holaso.

Claim 20:
As per claim 20, which depends on Claim 17, Troy and Segev failed to specifically disclose wherein the building model includes a graph data structure.
Holaso, in the same field of building model visualizations discloses this limitation in that [[0035] element 40 shows a graph, [0041] display types include charts, graphs, image states].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the visualization teachings of Troy to include a graph data structure as disclosed by Holaso. The motivation for doing so would have been to provide various types of visualizations in order to provide to end users as much data about building functions for ease of monitoring and maintenance.

Response to Arguments

Applicant arguments filed 7/26/2022 regarding the rejections under 35 USC 101 have been fully considered and are found to be persuasive. The 35 USC 101 rejections have been withdrawn.

Applicant arguments regarding the claim rejections under 35 USC 102/103 have been fully considered and are found to be persuasive. However, Applicant arguments are moot in view of new grounds of rejection necessitated by amendment.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOWARD CORTES/Primary Examiner, Art Unit 2144